                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:15-cv-00163-FDW-DCK
 LEGACY DATA ACCESS, INC. and )
 DIANNE M. PETERS,             )
                               )
      Plaintiffs,              )
                               )
 vs.                           )                                       ORDER
                               )
 CADRILLION, LLC, LEGACY DATA )
 ACCESS, LLC, and JAMES YUHAS, )
                               )
      Defendants.              )
                               )

       This written order is intended to memorialize this Court’s oral orders governing post-trial

motions. Parties will have twenty-eight (28) days from the date of entry of this order to file any

post-trial motions that they wish to make, including motions regarding attorney fees. Upon the

filing of such a motion, the opposing party will have fourteen (14) days to respond to the motion.

       IT IS SO ORDERED.


                                        Signed: January 24, 2019




                                                1
